Citation Nr: 1504163	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  07-10 176A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from May 1976 to August 1976, October 1990 to August 1991, and July 1992 to July 1993.  He has extensive service in the National Guard.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a rating decision issued by the Agency of Original Jurisdiction (AOJ).

The Veteran and his wife testified at a hearing before a Decision Review Officer
(DRO) held at the RO in January 2007.  

In a February 2013 decision, the Board denied the appeal with respect to service connection for a psychiatric disorder.  The Veteran appealed the Board's February 2013 decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a June 2014 Joint Motion for Remand (JMR), the Court vacated the Board's decision and remanded the matter for compliance with the terms of the JMR. 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In February 2013, the Board denied service connection for a psychiatric disorder, including PTSD.  Pursuant to a JMR, the Court, in June 2014, vacated the Board's decision.  The JMR states that the August 2011 VA opinion is inadequate because the opinion failed to address whether the diagnosed impulse control disorder was directly related to service, and/or whether the nature of impulse control disorder was congenital or developmental, and if so, whether it was aggravated by service or caused by substance abuse.  

The Board notes that the August 2011 VA examination report reflects diagnoses of cocaine dependence; polysubstance abuse (alcohol, marijuana, psychedelics); impulse control disorder, not otherwise specified, improved with current medications; substance-induced mood disorder with depressive, manic and anxiety features; and personality disorder, not otherwise specified, with antisocial, paranoid and schizoid traits.

In light of the JMR, the case must be remanded for VA examination with respect to the nature and etiology of the Veteran's psychiatric disorder.  

Prior to the examination, any outstanding records of pertinent medical treatment must be obtained and added to the record.

Lastly, in view of the posture of the case, along with the December 2014 correspondence from the Veteran's attorney, additional attempts must be made to obtain service personnel records.  The Board notes that although a September 2004 Personnel Information Exchange System (PIES) response reflects that available service personnel records were mailed, only records for the period of active duty from May 1976 to August 1976 were requested.  On remand, attempt to obtain any and all outstanding service personnel records, to include any records associated with drug testing.  VA will end its efforts to locate records in possession of a Federal agency only if VA concludes that the records sought do not exist or further efforts to obtain the records would be futile.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2).  

Accordingly, the case is REMANDED for the following action:

1.  Make additional attempts to obtain service personnel records, as well as any records related to drug testing during service for the Veteran's entire period of active military service.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Obtain complete VA treatment records.  

If such records are unavailable, the Veteran's file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Schedule the Veteran for a VA examination by a psychologist or psychiatrist.  The entire record must be reviewed by the examiner.   

The examiner is to conduct all indicated tests.  

The examiner is to indicate whether impulse control disorder is a congenital disease, a congenital defect, or an acquired disease or injury.  

(The term "disease" is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  On the other hand, the term "defect" would be definable as structural or inherent abnormalities or conditions that are more or less stationary in nature.)  

If the examiner determines that impulse control disorder is a congenital defect, opine whether the Veteran now has additional disability due to an in-service disease or injury superimposed upon such defect, or superimposed upon diagnosed personality disorder.  

If the examiner determines that the Veteran's impulse control disorder is a congenital disease, opine whether the disability clearly and unmistakably existed prior to his active service and clearly and unmistakably underwent no permanent increase in severity as a result of active service.  

Note: the term "clear and unmistakable" means obvious and manifest; it cannot be misinterpreted or misunderstood.  It must be undebatable.

"Aggravation" is defined for legal purposes as a chronic worsening of the underlying condition beyond its natural progression versus a temporary flare-up of symptoms.  

For any other psychiatric disorder that is not congenital in nature and/or did not preexist service, opine as to whether it is more likely than not (a 50 percent or greater probability) that any current psychiatric disorder, to include PTSD, originated during any period of active duty or is in any other way causally related to any period of his active duty service. 

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

